299 S.W.3d 790 (2010)
Joe W. BURKES, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70079.
Missouri Court of Appeals, Western District.
January 5, 2010.
*791 Kent Denzel, for Appellant.
James B. Farnsworth, for Respondent.
Before Division Two: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM:
Joe Burkes appeals the denial of his Rule 24.035 motion after an evidentiary hearing. On appeal, Burkes claims that the motion court clearly erred in denying his motion because there was no factual basis for his guilty plea and because the plea court lost jurisdiction due to the State's delay in filing the information. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).